Citation Nr: 0920632	
Decision Date: 06/03/09    Archive Date: 06/09/09

DOCKET NO.  04-22 407	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an evaluation for diverticulosis in excess 
of 10 percent.

2.  Entitlement to an initial evaluation for abdominal muscle 
cramping residual to the excision of a paraspinal schwannoma 
in excess of 10 percent.

3.  Entitlement to an evaluation for hemorrhoids in excess of 
10 percent.

4.  Entitlement to service connection for irritable bowel 
syndrome (IBS).

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
sinusitis.

6.  Entitlement to an evaluation for the residuals of the 
excision of a paraspinal schwannoma (other than muscle 
cramping) in excess of 10 percent.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service from October 1975 to October 
1995.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia in February 2003, and March 2005.

The RO, in its February 2003 rating decision, denied a 
compensable evaluation for the appellant's diverticulosis 
disability.  After the appellant disagreed with the zero 
percent diverticulitis evaluation, the RO, in an April 2004 
rating decision, increased the diverticulitis rating from 
zero to 10 percent, effective from August 15, 2002.  However, 
it is presumed that the appellant is seeking the maximum 
benefit allowed by law and regulation, and "it follows that 
such a claim remains in controversy where less than the 
maximum available benefit is awarded."  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).

The March 2005 rating decision issued by the RO, in part, 
granted service connection for disability involving Muscle 
Group (MG) XIX, and assigned a 10 percent evaluation for that 
disability.  The appellant is appealing the initial rating 
that was assigned to that disability after service connection 
was granted.  As such, the guidance of Fenderson v. West, 12 
Vet. App. 119 (1999) is for application.

In written statements from the appellant, the claim for an 
increased rating for hemorrhoids and the claim for service 
connection for irritable bowel syndrome (IBS) were withdrawn.  
See 38 C.F.R. § 20.204.  These two claims are therefore 
dismissed in the decision below.

The Board notes that the appellant's sinusitis claim was 
originally denied in a March 1996 rating decision; the 
appellant was notified of the denial that same month, but he 
did not appeal that denial.  The March 1996 rating decision 
represents the last final action on the merits of that claim.  
Glynn v. Brown, 6 Vet. App. 523 (1994).  The March 1996 RO 
rating action also represents the last final decision on any 
basis as to the issue of whether the appellant incurred a 
chronic sinus disorder that is etiologically related to his 
service in the military.  Evans v. Brown, 9 Vet. App. 273 
(1996).  Therefore, the sinusitis issue on appeal is as 
listed on the title page.

With respect to the issue of an increased rating for the non-
muscle aspects of the paraspinal schwannoma excision 
disability, the RO issued a rating decision, in March 2005, 
that increased the appellant's rating for that disability to 
10 percent under Diagnostic Code 5015, effective from 
December 1, 2003.  In June 2005, the appellant submitted a 
written statement to the RO that expressed his disagreement 
with the both the muscle and the non-muscle aspects of the 
paraspinal schwannoma excision increased rating issue - 
thereby meeting all the legal requirements for an NOD 
(content, timeliness and place of filing).  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 20.201, 20.300, 20.202.  

In Manlincon v. West, 12 Vet. App. 238 (1999), the United 
States Court of Appeals for Veterans Claims (Court) held that 
where an NOD is filed, but a Statement of the Case (SOC) has 
not been issued, the Board must remand the non-muscle aspects 
of the paraspinal schwannoma excision disability claim so 
that an SOC may be issued.  Therefore, this issue will be 
remanded to put the issue on the correct procedural grounds.

The issues of new and material evidence for service 
connection for sinusitis and entitlement to an evaluation in 
excess of 10 percent for the non-muscle residuals of a 
paraspinal schwannoma excision are addressed in the REMAND 
portion of the decision below and those two issues REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.



FINDINGS OF FACT

1.  The appellant's diverticulosis disability is manifested 
by daily abdominal pain, diarrhea and intermittent bouts of 
constipation.

2.  The level of disability produced by the appellant's 
overall diverticulosis disability is consistent with severe 
disability due to irritable bowel syndrome, manifested by 
diarrhea with more or less constant abdominal distress.

3.  Moderately severe impairment of Muscle Group XIX has been 
approximated.

4.  In September 2008, prior to the promulgation of a 
decision in the appeal, the appellant withdrew his appeal as 
to the issue of entitlement to an increased evaluation for 
hemorrhoids.

5.  In September 2008, prior to the promulgation of a 
decision in the appeal, the appellant withdrew his appeal as 
to the issue of entitlement to service connection for 
irritable bowel syndrome (IBS).


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 30 percent, but not 
more, have been met for the service-connected diverticulosis 
disability.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.321, 3.159, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.113, 4.114, Diagnostic Codes 
7319, 7327 (2008).

2.  The criteria for an initial rating of 30 percent, but not 
more, have been met for the schwannoma excision residuals of 
the muscles of the abdominal wall (Muscle Group XIX).  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.55, 
4.56, 4.73, Diagnostic Code 5319 (2008).

3.  The criteria for withdrawal by the appellant of his 
Substantive Appeal on the issue of entitlement to an 
increased evaluation for hemorrhoids have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2008); 
38 C.F.R. §§ 20.202, 20.204 (2008).

4.  The criteria for withdrawal by the appellant of his 
Substantive Appeal on the issues of entitlement to service 
connection for irritable bowel syndrome (IBS) have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2008); 
38 C.F.R. §§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claims for Increased Rating for Hemorrhoids and Service 
Connection for IBS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).

The evidence of record shows that the appellant withdrew his 
appeal for his claim of entitlement to an evaluation in 
excess of 10 percent for his hemorrhoid disability by way of 
the submission of a signed written statement received by the 
RO in September 2008.  This was prior to a promulgation of a 
decision in the appeal.

The evidence of record shows that the appellant also withdrew 
his appeal for his claim of entitlement to service connection 
for IBS in that signed written statement received by the RO 
in September 2008.  This was prior to a promulgation of a 
decision in the appeal.  

The appellant has withdrawn his appeal as to the claim of 
entitlement to an increased rating for hemorrhoids and as to 
the claim of entitlement to service connection for IBS.  
Hence, there remain no allegations of errors of fact or law 
as to either one of these two particular issues for appellate 
consideration.  

Accordingly, the Board does not have jurisdiction to review 
the appeal of either one of these two particular claims and 
each one of these two particular claims is dismissed.

VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
The RO advised the appellant of such information concerning 
ratings and effective dates in correspondence sent to him in 
May 2006.

The appellant's MG XIX disability claim arises from his 
disagreement with the initial evaluation that was assigned to 
that disability following the grant of service connection.  
Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

Turning to the appellant's diverticulosis disability, for an 
increased-compensation claim, section § 5103(a) requires, at 
a minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
The appellant was provided with such notice in the October 
2002, May 2004, November 2004, May 2006, and July 2008 VA 
letters.  

Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Adequate notice of this element was not provided to the 
appellant prior to the issuance of the AOJ decision on 
appeal.  See Vazquez-Flores, 22 Vet. App. 37 (2008).  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

In this case, the Board acknowledges that the VCAA letters 
sent to the appellant might not satisfy all the requirements, 
creating a presumption of prejudice.  Nonetheless, such 
presumption has been overcome.  For the reasons discussed 
below, the error did not affect the essential fairness of the 
adjudication.

The Board finds that any notice error(s), such as the 
provision of notice for the increased rating claim after the 
initial decision by the AOJ, did not affect the essential 
fairness of the adjudication because the appellant could be 
expected to understand what was needed to establish an 
increased evaluation for his diverticulosis disability from 
the information provided to him by VA.  In particular, the 
appellant was notified that medical or lay evidence 
demonstrating a worsening or increase in the severity of his 
claimed disability was needed by correspondence dated in 
October 2002 (prior to the initial AOJ decision in this 
matter).  That document informed the appellant of VA's duty 
to assist and what kinds of evidence the RO would help 
obtain.  That letter and the May 2004, November 2004, May 
2006, and July 2008 VA letters informed the appellant of what 
sorts of evidence could substantiate his increased rating 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was essentially asked to 
submit evidence and/or information in his possession to the 
AOJ.

Furthermore, the April 2004 Statement of the Case (SOC) and 
the July 2008 VA letter provided the appellant with the text 
of the pertinent Diagnostic Codes.  The SOC and the 
Supplemental Statements of the Case (SSOC) issued in August 
2008, October 2008, and December 2008, provided an 
explanation of how the criteria of the Diagnostic Codes were 
applied in his case.  In addition, the October 2002, March 
2004, May 2006, and July 2008 VA letters informed the 
appellant he should submit medical evidence; that he could 
submit statements from individuals who knew about his 
disability; that he should inform the RO about treatment at 
VA and private facilities; that he could submit his own 
statement about his condition; and that he should submit all 
pertinent evidence in his possession.  

Given these facts, at the very least, a reasonable person 
could be expected to understand from the notice what was 
needed.  The post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim 
further served to render any pre-adjudicatory section 5103(a) 
notice error non-prejudicial.  Therefore, VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed for his increased rating 
claim.

Although complete notice was not sent before the initial AOJ 
decision in this matter, the Board finds that this error was 
not prejudicial to the appellant because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of notice.  The appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his increased rating claim and given 
ample time to respond.  The information submitted by the 
appellant exemplifies the appellant's knowledge of what he 
had to demonstrate in order to establish an increased rating 
for his diverticulitis disability.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal as the notice error(s) did not 
affect the essential fairness of the adjudication.

The Board observes that the claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his increased rating claim and to respond to VA notices.  
Therefore, notwithstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the Veteran.  Thus, the 
Board finds that any error in the timing of the appellant's 
notification of the VCAA constituted harmless error.  
Proceeding with this matter in its current procedural posture 
would not therefore inure to the appellant's prejudice.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), 
(d).  Here, retired military, private and VA medical 
treatment records have been associated with the claims file.  
The appellant was afforded VA medical examinations.  A 
medical opinion is adequate when it is based upon 
consideration of the appellant's prior medical history and 
examinations and also describes the disability in sufficient 
detail so that the Board's "evaluation of the claimed 
disability will be a fully informed one."  Barr v. Nicholson, 
21 Vet. App. 303, 311 (2007) (quoting Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  The VA medical examinations were 
conducted by medical professionals who reviewed the 
appellant's claims file and/or medical records in conjunction 
with the examinations.  The associated reports reflect review 
of the appellant's complaints.  The examinations included a 
description of the appellant's symptoms for each disability 
and demonstrated objective evaluations of the appellant.  

The appellant was provided with notice as to the medical 
evidence needed for an increased rating, as well as the 
assistance VA would provide.  Therefore, there is no duty to 
assist that was unmet and the Board finds no prejudice to the 
Veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the Veteran has been prejudiced thereby).  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

All relevant facts with respect to the claims addressed in 
the decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

The Merits of the Claims

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Disability evaluations are determined by the application of 
a schedule of ratings that is based upon an average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In 
addition, the Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether they were raised by the appellant or not, as well as 
the entire history of the veteran's disability in reaching 
its decision, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). 

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a rating 
which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

While a veteran's entire history is reviewed when assigning a 
disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994).  A decision of the Court has held that 
in determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.



I.  Diverticulosis

The appellant has been assigned a 10 percent disability 
evaluation for his gastrointestinal disability that the RO 
has rated under Diagnostic Code 7327, diverticulitis.  There 
are diseases of the digestive system, particularly within the 
abdomen, which, while differing in the site of pathology, 
produce a common disability picture characterized in the main 
by varying degrees of abdominal distress or pain, anemia and 
disturbances in nutrition.  Consequently, certain coexisting 
diseases in this area, the relevant disability ratings for 
which are listed in the following paragraph, do not lend 
themselves to distinct and separate disability evaluations 
without violating the fundamental principle relating to 
pyramiding as outlined in 38 C.F.R. § 4.14.  38 C.F.R. 
§ 4.113.

Thus, ratings under Diagnostic Codes 7301 to 7329, inclusive, 
7331, 7342, and 7345 to 7348, inclusive, will not be combined 
with each other.  A single evaluation will be assigned under 
the Diagnostic Code that reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114.

Under 38 C.F.R. § 4.114, Diagnostic Code 7327, diverticulitis 
is to be rated as irritable colon syndrome (Diagnostic Code 
7319), peritoneal adhesions (Diagnostic Code 7301), or 
colitis, ulcerative (Diagnostic Code 7323), depending on the 
predominant disability picture.  There is no clinical 
evidence of record to indicate that the appellant has any 
peritoneal adhesions or that that he has exacerbations with 
symptoms such as malnutrition or anemia.  Under Diagnostic 
Code 7319, a 10 percent rating is warranted for moderate; 
frequent episodes of bowel disturbance with abdominal 
distress.  A 30 percent rating is the maximum rating and is 
warranted for diarrhea, or alternating diarrhea and 
constipation, with more or less constant abdominal distress.  
38 C.F.R. § 4.114, Diagnostic Code 7319. 

The appellant underwent a VA medical examination in November 
2002; he reported intermittent periods of diarrhea and 
constipation.  He said that he could have up to five bouts of 
diarrhea per day.  His weight was described as stable.  He 
denied nausea and vomiting.  On physical examination, there 
was no organomegaly.  The examiner rendered a diagnosis of 
diarrhea with intermittent bouts of constipation.  

The appellant more recently underwent a VA medical 
examination in July 2008; the examiner reviewed the claims 
file.  The appellant reported that his symptoms had remained 
the same since his last VA examination.  The examiner stated 
that the appellant's disability was stable.

The appellant has consistently reported abdominal pain and 
distress.  A recent example is found in a June 2008 VA 
outpatient treatment note wherein the appellant sought 
treatment for abdominal pain.  The pain was described as 7/10 
with the use of pain medication.  The appellant stated that 
the pain was a constant pain that was dull in nature.  

The appellant has complained of daily abdominal distress/pain 
and daily diarrhea, and there is a longstanding diagnosis of 
diverticulosis.  The appellant has regularly reported having 
persistent diarrhea with more or less constant abdominal 
distress.  Given the foregoing, the Board finds that the 
clinical picture presented by the appellant's 
gastrointestinal condition more closely approximates the 
symptoms listed under the 30 percent evaluation for 
diverticulosis by way of the criteria for irritable bowel 
syndrome under Diagnostic Code 7319.  This is the highest 
rating under this Diagnostic Code.

II.  Muscle Group XIX

Service connection for the residuals of an excision of a 
paraspinal schwannoma to the muscles of the appellant's 
abdominal wall was granted in a March 2005 rating decision.  
A 10 percent rating under Diagnostic Code 5319 has been in 
effect December 1, 2003, the date of the claim.

Under 38 C.F.R. § 4.73, Diagnostic Code 5319, Muscle Group 
XIX includes the muscles of the abdominal wall.  The function 
of these muscles is support and compression of the abdominal 
wall and thorax, flexion and lateral motions of the spine, 
and synergists in strong downward movements of the arm.  
Pursuant to that Diagnostic Code, a 10 percent evaluation is 
assigned for a moderate disability, and a 30 percent 
disability evaluation is warranted for a moderately severe 
disability.  A 50 percent evaluation is contemplated for a 
severe disability.  38 C.F.R. § 4.73, Diagnostic Code 5319.

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. 
§ 4.56(c).

Under 38 C.F.R. § 4.56, a slight disability of the muscle is 
a simple wound of muscle without debridement, infection, or 
effects of laceration.  The service medical records would 
show a record of a wound of slight severity or relatively 
brief treatment and return to duty and healing with good 
functional results.  There would be no consistent complaints 
of cardinal symptoms of muscle injury or painful residuals.  
Objectively, the medical evidence would show a slight injury 
to a muscle group manifested by a minimum scar; slight, if 
any, evidence of fascial defect or of atrophy or of impaired 
tonus.  No significant impairment of function and no retained 
metallic fragments.  38 C.F.R. § 4.56(d)(1).

A moderate disability of muscles is a through and through or 
deep penetrating wounds of relatively short track by single 
bullet or small shell or shrapnel fragment.  Absence of the 
explosive effect of a high velocity missile, and of residuals 
of debridement or of prolonged infection.  The service 
medical records would show a record of hospitalization in 
service for treatment of the wound.  In addition, there would 
be records following service of consistent complaints of one 
or more of the cardinal symptoms of muscle wounds 
particularly fatigue and fatigue-pain after moderate use, 
affecting the particular functions controlled by the injured 
muscles.  Objectively, the medical evidence would show a 
moderate injury to a muscle group manifested by entrance and 
(if present) exit scars linear or relatively small and so 
situated as to indicate relatively short track of missile 
through tissue; signs of moderate loss of deep fasciae or 
muscle substance or impairment of muscle tonus, and definite 
weakness on comparative tests.  38 C.F.R. § 4.56(d)(2).

A moderately severe disability of muscles is a through and 
through or deep penetrating wound by high velocity missile of 
small size or large missile of low velocity, with debridement 
or with prolonged infection or with sloughing of soft parts, 
intermuscular cicatrization.  The service medical records 
would show a record of hospitalization for a prolonged period 
in service for treatment of the wound of severe grade.  In 
addition, there would be records following service of 
consistent complaints of cardinal symptoms of muscle wounds.  
There might also be evidence of unemployability because of an 
inability to keep up with the work requirements.  
Objectively, the medical evidence would show a moderately 
severe injury to a muscle group manifested by entrance and 
(if present) exit scars relatively large and so situated as 
to indicate track of missile through important muscle groups.  
Further, there are indications on palpation of moderate loss 
of deep muscle substance or moderate loss of normal firm 
resistance of muscles compared with the sound side.  Tests of 
strength and endurance of muscle groups involved give 
positive evidence of marked or moderately severe loss.  
38 C.F.R. § 4.56(d)(3).

A severe disability of muscles is a through and through or 
deep penetrating wound due to a high velocity missile or 
large or multiple low velocity missiles, or the explosive 
effect of high velocity missile, or to a shattering bone 
fracture with extensive debridement or prolonged infection 
and sloughing of soft parts, intermuscular binding, and 
cicatrization.  The service medical records would show a 
record of hospitalization for a prolonged period in service 
for treatment of the wound of severe grade.  In addition, 
there would be records following service of consistent 
complaints of cardinal symptoms of muscle wounds.  There 
might also be evidence of unemployability because of an 
inability to keep up with the work requirements.  
Objectively, the medical evidence would show a severe injury 
to a muscle group manifested by extensive ragged, depressed, 
and adherent scars of skin so situated as to indicate wide 
damage to muscle groups by the track of the missile.  X-rays 
might show minute, multiple, scattered foreign bodies, 
indicating the spread of intermuscular trauma and the 
explosive effects of the missile.  Palpation would reveal 
moderate or extensive loss of deep fasciae or muscle 
substance, with soft or flabby muscles in the wound area.  
Tests of strength, endurance compared with the sound side, or 
coordinated movements would show positive evidence of severe 
impairment of function.  Reaction of degeneration would not 
be present in electrical tests, but a diminished excitability 
to faradic current, compared with the sound side, may be 
present.  Visible or measured atrophy may be present, with 
adaptive contractions or the opposing groups of muscles, if 
present, indicating severity.  Adhesion of the scar to one of 
the long bones, scapula, pelvic bones, sacrum, or vertebra, 
with epithelial sealing over the bone without true skin 
covering, in an area where bone is normally protected by 
muscle, indicates the severe type of muscle damage.  Atrophy 
of muscle groups not included in the track of the missile, 
particularly of the trapezius and serratus in wounds to the 
shoulder girdle (traumatic muscular dystrophy), and 
induration and atrophy of an entire muscle following simple 
piercing by a projectile (progressive sclerosing myositis), 
may be included in the severe group if there is sufficient 
evidence of severe disability.  38 C.F.R. § 4.56(d)(4).

Review of the evidence of record reveals that the appellant 
underwent a VA medical examination in February 2005; he 
complained of abdominal muscle spasms on the left.  The 
appellant reported flare-ups of one to two per month.  He 
said that the pain was chronically 7/10 and that it increased 
to 10/10 with the spasms.  On physical examination, there was 
an area of atrophy on the internal and external oblique 
musculature on the left side.  The examiner noted that the 
appellant had considerable pain with contracture of this 
musculature.  The examiner further stated that the appellant 
was considerably weaker on the left side compared to the 
right and that he also had considerable fatigue on the left 
compared to the right associated with the atrophy and 
weakness in his abdominal wall.  No muscle herniations were 
present.  There was no gross loss of muscle function.  There 
was no incoordination.  The examiner concluded that the 
appellant did have considerable weakened movement.  The 
examiner stated that there was excess fatigability associated 
with the atrophy and weakness.  

After consideration of all of the evidence of record, 
including the clinical findings of pain with contraction, 
atrophy, weakness and excess fatigability, the Board finds 
that the manifestations of the appellant's MG XIX disability 
more closely approximate the criteria for a moderately severe 
disability.  However, the clinical evidence of record does 
not indicate that the appellant's symptomatology more closely 
approximates a severe impairment.  

The medical evidence of record does not indicate that the 
appellant experiences more than moderately severe functional 
impairment.  There is no loss of deep fascia or muscle 
substance; there are no soft flabby muscles in the wound 
area.  The appellant's MG XIX muscles do not swell or harden 
abnormally in contraction.  Severe impairment of function 
when compared to the sound side has not been shown.  As such, 
the appellant appears to have consistent complaints and 
objective findings of the cardinal signs or symptoms of 
muscle disability as defined by 38 C.F.R. § 4.56(d), that 
more closely approximate the criteria of a moderately severe 
muscle injury.  However, the appellant does not have cardinal 
signs or symptoms of muscle disability corresponding to the 
criteria of a severe muscle injury.  

With consideration given to the historical record, the Board 
finds that the competent medical evidence, when considered in 
its entirety, shows that the MG XIX schwannoma excision 
residuals are moderately severe and not severe in nature.  
The medical evidence of record indicates no severely 
disabling manifestations from the service-connected MG XIX 
disability.  The clinical assessments of record are 
considered persuasive as to the appellant's degree of 
impairment due to the MG XIX disability at issue because they 
consider the overall industrial impairment due to the 
associated schwannoma excision muscle residuals.  

III.  Extraschedular evaluations

Notwithstanding the above discussion, a rating in excess of 
the assigned schedular evaluations for the diverticulosis and 
MG XIX disabilities discussed above may be granted when it is 
demonstrated that the particular disability presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  See 
38 C.F.R. § 3.321(b)(1).

The Board finds no evidence that either one of the 
appellant's two service-connected disabilities addressed 
above has presented such an unusual or exceptional disability 
picture at any time as to require consideration of an 
extraschedular evaluation pursuant to the provisions of 
38 C.F.R. § 3.321(b).  The schedular rating criteria are 
designed to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of 
disability specified [in the rating schedule] are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1.

The Board finds that there is no evidence that either one of 
the schedular evaluations in this case is inadequate.  As 
discussed above, there is a higher schedular rating available 
for the MG XIX disability, but the required manifestations 
have not been shown in this case.  The Board further finds 
that no evidence has been presented suggesting an exceptional 
disability picture in this case.  The appellant has not 
required any hospitalization or extensive treatment for 
either his service-connected diverticulosis disability or his 
service-connected MG XIX disability since 2002.  Furthermore, 
he has not demonstrated marked interference with employment 
solely due to either disability during the relevant 
timeframe.  

There is no objective evidence of any symptoms due to any one 
of the service-connected disabilities at issue that are not 
contemplated by the rating criteria.  Consequently, the Board 
concludes that referral of this case for consideration of the 
assignment of extraschedular ratings is not warranted.  See 
Floyd v. Brown, 8 Vet. App. 88, 96 (1996); Bagwell v. Brown, 
9 Vet. App. 337, 338-339 (1996).  (When evaluating an rating 
claim, it is well established that the Board may affirm an 
RO's conclusion that a claim does not meet the criteria for 
submission for an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1), or may reach such a conclusion on its own.)

In addition, based upon the guidance of the Court in Hart v. 
Mansfield, 21 Vet. App. 505 (2007), the Board has considered 
whether a staged rating is appropriate for each one of the 
disabilities at issue in this case.  The Board has not found 
any variation in the appellant's symptomatology or clinical 
findings that would warrant the assignment of any staged 
ratings in this case.


ORDER

An evaluation of 30 percent is granted for the diverticulosis 
disability, subject to applicable regulatory provisions 
governing payment of monetary awards.

An initial evaluation of 30 percent is granted for the MG XIX 
disability, subject to applicable regulatory provisions 
governing payment of monetary awards.

The appeals for the claims of entitlement to an increased 
rating for hemorrhoids and service connection for IBS are 
each dismissed.


REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED for action as described below.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VA's duty to notify a claimant seeking to reopen a 
claim included advising the claimant of the evidence and 
information needed to reopen the claim and notifying the 
claimant of the evidence and information needed to establish 
entitlement to the underlying claim for the benefit sought by 
the claimant.  The Court further held that VA must, in the 
context of a claim to reopen, look at the bases for the 
denial in the prior decision and respond with a notice letter 
that describes what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  

On remand, the RO must provide the appellant with notice as 
to what is necessary to substantiate the previously 
unestablished element or elements required to change the 
previous denial of service connection for sinusitis.  The 
March 2004 RO letter did not contain all such information; in 
particular, the appellant was not informed of why his claim 
was previously denied. 

Turning to the remaining claim, the appellant submitted a 
timely NOD, in June 2005, in which he specifically referred 
to the RO's March 2005 denial of an evaluation in excess of 
10 percent for his paraspinal schwannoma excision disability.  
Furthermore, the appellant specifically referred to both 
muscle and nerve damage and in subsequent submissions 
continued to ask for ratings higher than 10 percent for both 
the muscle and nerve aspects of his disability.  The Board 
notes that the physician who conducted the November 1998 VA 
medical examination stated that the appellant would have 
permanent problems associated with the effect the removal of 
the schwannoma had on the adjacent nerves.  Furthermore, that 
VA examiner recommended examination by a neurosurgeon because 
a schwannoma was more of a neurological problem than an 
orthopedic problem.  However, as has been pointed out by the 
appellant, the non-muscle aspects of his disability are not 
rated under any neurological Diagnostic Code.  Instead the RO 
has, for some unstated reason, used Diagnostic Code 5015, 
benign new growths of bone.  See DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY 1793 (31st ed. 2007) (schwannoma is a neoplasm 
originating from the Schwann cells of neurons).  Schwann 
cells are peripheral nerve cells that normally make myelin.

A higher evaluation could be awarded by way of an 
extraschedular evaluation, or by evaluating the appellant's 
disability under the criteria for neurologic dysfunction.  In 
addition, the appellant did not indicate his satisfaction 
with the 10 percent evaluation; nor did he withdraw his NOD 
as to that increased rating issue.  The law provides that in 
these circumstances, it is to be presumed that the Veteran is 
seeking the maximum benefit allowed by law and regulation, 
and "it follows that such a claim remains in controversy 
where less than the maximum available benefit is awarded." AB 
v. Brown, 6 Vet. App. 35, 38 (1993).

Because the RO has not yet issued an SOC addressing that 
neurologic increased rating claim, the Board must remand that 
issue to the AMC/RO for issuance of an SOC.  Manlincon v. 
West, 12 Vet. App. 238 (1999).

Therefore, to ensure full compliance with due process 
requirements, this case is REMANDED to the AMC/RO for the 
following:

1.  Apart from other requirements 
applicable under the Veterans Claims 
Assistance Act (VCAA), the AMC/RO will 
comply with the Kent ruling, and advise 
the appellant of the evidence and 
information that is necessary to reopen 
the sinusitis new and material evidence 
claim on appeal, as well as the evidence 
and information that is necessary to 
establish his entitlement to the 
underlying claim for the benefits sought 
by the appellant.  See also 38 C.F.R. 
§ 3.156 (2008).

In particular, the RO/AMC will advise the 
appellant of why his claim was initially 
denied and what evidence would 
substantiate his petition to reopen his 
claim of entitlement to service 
connection for sinusitis.

2.  Thereafter, the AMC/RO should 
determine whether the additional evidence 
submitted is new and material as to the 
issue of whether or not service 
connection for sinusitis is warranted.  
In determining whether new and material 
evidence has been submitted, the AMC/RO 
should determine whether the evidence 
secured or presented since the last final 
decision is new and material when viewed 
in the context of all the evidence, both 
old and new, presuming the credibility of 
the new evidence.  See Evans v. Brown, 9 
Vet. App. 273 (1996); Justus v. Principi, 
3 Vet. App. 510 (1992).

3.  If new and material evidence has been 
submitted, the AMC/RO should reopen the 
claim of service connection for sinusitis 
and re-adjudicate it.  The re-
adjudication should reflect consideration 
of all the evidence of record and be 
accomplished with application of all 
appropriate legal theories, statutes and 
regulations.

4.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue on appeal.  An appropriate period 
of time should be allowed for response.

5.  The AMC/RO should re-examine the 
appellant's claim of entitlement to an 
increased evaluation for the non-muscle 
aspects, including scars and nerve 
damage, of his paraspinal schwannoma 
excision disability.  

6.  If no additional development is 
required, including any required notice 
prescribed by current regulations and 
caselaw or a medical examination by a 
neurologist or neurosurgeon, the AMC/RO 
should prepare an SOC in accordance with 
38 C.F.R. § 19.29 (2008) regarding the 
issue of entitlement to an increased 
evaluation for the residuals of the 
excision of a paraspinal schwannoma 
(other than muscle cramping) in excess of 
10 percent, unless the matter is resolved 
by granting the benefit(s) sought, or by 
the appellant's withdrawal of the NOD. 

7.  If, and only if, the appellant files 
a timely substantive appeal, should the 
non-muscle aspects, including scars and 
nerve damage, of the paraspinal 
schwannoma excision disability increased 
rating issue be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is his 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


